DETAILED ACTION
This action is responsive to the response filed on 01/28/2022. Claim 1 is pending in the case. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitation “when the flick operation is performed by the operation to the first touch sensor on the front face within the predetermined period of time after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling, cancel an operation of scrolling of the screen configured to be performed in response to the flick operation; and when the flick operation is performed by the operation to the first touch sensor on the front face after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling, execute a process according to the flick operation”. There is insufficient antecedent basis for this limitation in the claim as the claim now recites both “the flick operation is detected through the operation to the first touch sensor on the front face” and “a flick operation to the second touch sensor on the back face to cause screen scrolling”. For examination purposes, Examiner assumes the limitation to read, “when the flick operation is performed by the operation to the first touch sensor on the front face within the predetermined period of time after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling, cancel an operation of scrolling of the screen configured to be performed in response to the flick operation performed by the operation to the first touch sensor on the front face; and when the flick operation is performed by the operation to the first touch sensor on the front face after detection of the flick operation to the second touch sensor on the back  performed by the operation to the first touch sensor on the front face”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20120256963 A1, cited in the previous Office Action), hereinafter Suzuki, in view of Kim et al (US 20140359507 A1, effectively filed 05/30/2013, cited in the .

Regarding Claim 1, in the interpretation that “within a predetermined period of time after detection of a flick operation to the second touch sensor on the back face to cause screen scrolling” is a period of time during scrolling after detection a flick operation to the second touch sensor on the back face to cause screen scrolling, Suzuki teaches:
An electronic device having a first touch sensor on a front face thereof and a second touch sensor on a back face thereof, comprising: (See FIG. 16, information processing terminal 200 with front-surface touch sensor 206 and a rear-surface touch sensor 105 [0115] The front-surface touch sensor 206 is one of input devices (input manipulation units) that enable a user to input information, similar to the rear-surface touch sensor 105. The front-surface touch sensor 206 is provided to be stacked on a display surface of the display 104 of the information processing terminal 200 [0116])
a controller configured to: (See FIG. 16, information processing terminal 200 with a CPU 101 [0115])
detect whether an operation to the first touch sensor on the front face is a flick operation; (the user manipulation input is judged by the manipulation input analysis unit 143c, for example, a judgment process such as the process shown in FIG. 14… When a drag manipulation is performed on the display surface of the display 104, a flick manipulation command is issued the moment one finger used for the drag manipulation is released... However, timing when the flick manipulation command is issued when the 
when the flick operation is detected through the operation to the first touch sensor on the front face, (See FIG.s 18 and 19, the manipulation input judgment unit 243 detects a manipulation input from the manipulation input unit provided in the information processing terminal 200 based on the detection result of the position detection unit 241 (S210). Step S210 may be performed based on, for example, the process of steps S110 to S150 of FIG. 7 in the first embodiment. [0129], When a drag manipulation is performed on the display surface of the display 104, a flick manipulation command is issued the moment one finger used for the drag manipulation is released...  timing when the flick manipulation command is issued when the flick manipulation is performed on the rear surface with a plurality of fingers needs to have been determined. [0102])
determine whether the flick operation is performed by the operation to the first touch sensor on the front face within a predetermined period of time after detection of a flick operation to the second touch sensor on the back face to cause screen scrolling; (See FIG.s 18 and 19, an object list of a plurality of objects 222 in which respective contents are associated is displayed on the display unit 220 of the information processing terminal 200. The object list can be scrolled according to the manipulation input from the rear surface. Further each object 222 in the object list can be manipulated according to the manipulation input from the front surface [0140], a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia [0102], finger is brought into contact with 
when the flick operation is performed by the operation to the first touch sensor on the front face within the predetermined period of time after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling, cancel an operation of … [manipulation] of the screen configured to be performed in response to the flick operation; and (finger is brought into contact with the rear surface in order to scroll the object list in a given direction from an initial state... the object list is gradually scrolled in a given direction, and when a given time elapses, the object list is scrolled at a certain speed (during scrolling). Then, when contact of the finger with the 
when the flick operation is performed by the operation to the first touch sensor on the front face after the predetermined period of time after the… screen scrolling in response to by the operation to the second touch sensor on the back face, execute a process according to the flick operation. (See FIG. 18 wherein a detection of manipulation input is performed at step 210, which may be a first input initiating a scroll from the rear surface, and at step s212 it is determined that it is the only input, the scroll is executed corresponding to the input to the rear surface at step s214, then at a time after this first input is completed, the user may perform another manipulation input at step s210 of an input to the front surface, again if the input to the front surface is the only input detected at step s212, the process corresponding to the manipulation input to the front surface is executed at step s214; If it is determined in step S212 that the number of the manipulation inputs is 1, the execution processing unit 244 issues a command for executing a process corresponding to the manipulation input (S214), and the process ends. [0130], each object 222 in the object list can be manipulated according to the manipulation input from the front surface [0140]; also, when the other manipulation input is being continuously performed before the manipulation input having the highest priority ends, execution of a process according to the other manipulation input may be paused and then may be executed after the manipulation input having the highest priority ends. [0135], finger is brought into contact with the rear surface in order 

As shown above, Suzuki teaches that each object 222 in the object list can be manipulated according to the manipulation input from the front surface (Suzuki [0140]) and a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia (Suzuki [0102]), which teaches an operation of manipulation of the screen configured to be performed in response to the flick operation, (emphasis added) which suggests, but may not explicitly disclose:
an operation of scrolling of the screen configured to be performed in response to the flick operation. (emphasis added)

Kim teaches:
An electronic device having a first touch sensor on a front face thereof and… a controller configured to: (See FIG.s 2, 7 and 8, device 200 [0025], The touch screen unit 230 includes a touch sensor unit 231 and a display 232 [0029]-[0030] controller 260 [0033])
detect whether an operation to the first touch sensor on the front face is a flick operation; when the flick operation is detected through an operation to the first touch sensor on the front face… (determines whether a drag is performed after the item is 
cancel an operation of scrolling of the screen configured to be performed in response to the flick operation, (See FIG.s 7(a) and 7(b), drag input is continuously received after selection of item "Linkd" and the selection of "Linkd" is canceled and scrolling of the screen is also canceled while the contact is maintained, also see similar example in FIG.s 8(a) and 8(b), the device 200 determines whether the drag meets a constraint. [0068], the device 200 may select another item based on the drag gesture and display information related to the other item in the auxiliary area. In doing so, the device 200 may display item related information of an item corresponding to a location where the current touch input is generated in the auxiliary area [0070] the device 200 may avoid making such an error by utilizing a change reference area 720... determine 

Given that Suzuki teaches that it is possible to execute the process according to a user's intention and to prevent an erroneous manipulation (Suzuki [0153]), and the suggestion that the flick operation is a manipulation for inertial scrolling, of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the operation of manipulation of the screen configured to be performed in response to the flick operation, that is canceled when the flick operation is performed by the operation to the first touch sensor on the front face within the 

One would have been motivated to make such a modification so that when a user selects an incorrect item, the selection may be easily changed to a desired item, so that a mis-operation due to an incorrect touch may be prevented (Kim [0079]), and when a plurality of manipulation inputs are detected and if the processes corresponding to the respective manipulation inputs conflict with each other when executed, a malfunction can be prevented by the information processing apparatus 240 according to the present embodiment. (Suzuki [0151])

As shown above, in the interpretation that “within a predetermined period of time after detection of a flick operation to the second touch sensor on the back face to cause screen scrolling” is a period of time during scrolling after detection a flick operation to the second touch sensor on the back face to cause screen scrolling, Suzuki, as modified by Kim, teaches detect whether an operation to the first touch sensor on the front face is a flick operation;
when the flick operation is detected through the operation to the first touch sensor on the front face, determine whether the flick operation is performed by the operation to the first touch sensor on the front face within a predetermined period of 
when the flick operation is performed by the operation to the first touch sensor on the front face within the predetermined period of time after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling,
cancel an operation of scrolling of the screen configured to be performed in response to the flick operation; and
when the flick operation is performed by the operation to the first touch sensor on the front face after detection of the flick operation to the second touch sensor on the back face to cause the screen scrolling, execute a process according to the flick operation.

In an alternative limitation in which “a predetermined period of time after detection of a flick operation to the second touch sensor on the back face to cause screen scrolling” is a predetermined period of time for consecutive or simultaneous inputs, Bledsoe teaches:
An electronic device having a first touch sensor on a…. [first] face thereof and a second touch sensor on a… [second] face thereof, comprising: (See FIG.s 1A-1F, display screen 104; a touch-enabled display screen… left-side touch-sensitive area 116 disposed on left-side exterior surface 108, a right-side touch sensitive area 118 disposed on right-side exterior surface 110, and a bottom-side touch-sensitive area 120 disposed on the bottom-side exterior surface 112. The hand-held device 100 also 
a controller configured to: (See FIG. 2, touch controller 232, processors 202 and user interface module 214)
detect whether an operation to the first touch sensor on the… [first] face is a flick operation; when the flick operation is detected through the operation to the first touch sensor on the… [first] face, (The interface module 214 distinguishes between touch input with one, two, three, and four digit drags or swipes and interprets the touch input differently depending on the number of digits being dragged [0043] Enabling the user input function is based, in various embodiments, on the manner of the touch input detected on the touch-sensitive controls, including taps, holds, swipes, and so forth. [0068], the user interface module detects touch of a second touch-sensitive control of the hand-held device [0067])
determine whether the flick operation is performed by the operation to the first touch sensor on the… [first] face within a predetermined period of time after detection of a flick operation to the second touch sensor on the… [second] face to cause screen scrolling; (See FIG. 5, the user interface module detects touch of a first touch-sensitive control of the hand-held device… the user interface module detects touch of a second touch-sensitive control of the hand-held device [0067], interpreting user touch on a first touch-sensitive area disposed on a back of the housing of the hand-held device as a first command [0086] determining a number of consecutive swipes, taps, and holds on one or more of the touch-sensitive controls and/or a number of simultaneous swipes, taps, and holds on one or more of the touch-sensitive controls. Determining that two or 
when the flick operation is performed by the operation to the first touch sensor on the… [first] face within the predetermined period of time after detection of the flick operation to the second touch sensor on the… [second] face to cause the screen scrolling, (the user interface module interprets the touch of at least the first and/or second touch-sensitive areas as the user input function enabled… interpreting the touch input as a command to perform the user input function… Enabling the user input function is based, in various embodiments, on the manner of the touch input detected on the touch-sensitive controls, including taps, holds, swipes, and so forth. This includes determining a number of consecutive swipes, taps, and holds on one or more of the touch-sensitive controls and/or a number of simultaneous swipes, taps, and holds on one or more of the touch-sensitive controls. Determining that two or more user touches are consecutive touches includes determining that the touches are detected within a predetermined period of time of one another, such as within 1.5 seconds of on one 
cancel an operation of scrolling of the screen configured to be performed in response to the flick operation; and (touch input detected from various ones of the touch-sensitive areas of the hand-held device 100 are interpreted to disable various touch-enabled commands… [0050], placement of the touch-sensitive areas ( e.g., 116, 118, 120, 122, and 128 of the touch-sensitive areas of the input devices 208) on the exterior surfaces of the hand-held device 100 enables user input functionality. Various examples include scrolling [0039])

Given that Suzuki teaches that a flick manipulation command is issued… to thereby realize inertial scroll to cause the executed process to be continued by inertia [0102], finger is brought into contact with the rear surface in order to scroll the object list in a given direction from an initial state... the object list is gradually scrolled in a given direction, and when a given time elapses, the object list is scrolled at a certain speed (during scrolling). Then, when contact of the finger with the front surface is detected during scrolling, the execution processing unit 244 acquires the priorities of the rear-surface touch sensor 105 and the front-surface touch sensor 206 by referencing the setting storage unit 246 and judges based on which of the manipulation inputs to execute a process [0141], and that the present technique is not limited to such 

One would have been motivated to make such a modification because it prevents inadvertently causing the display to zoom in or out or to scroll (or perform some other function) based on slight slipping or movement of the hand-held device 100 in his or her hand (Bledsoe [0050]).

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
On pages 3-4 of the response, and with respect to Claim 1, Applicant submits:
“paragraphs 0136 and 0137 and Figure 19 of Suzuki disclose that the first and the second manipulation inputs are simultaneously detected and the second manipulation input is selected according to the priority order in step S223. That is, Suzuki focuses on the processing when two manipulations are detected simultaneously, but is silent about the situation the claimed embodiment addresses where the first operation and the second operation are apart with a time interval in between. Also, Applicant submits that although Kim discloses changing a reference area to detect sliding operation to avoid an erroneous operation, Kim is silent about the time interval between two operations as featured in the present invention. Maruyama refers to time to be elapsed before activating a window, but fails to disclose canceling one of conflicting input operations having a time interval in between. Applicant respectfully submits that for at least the above reasons, the cited references fail to disclose, suggest, or otherwise render obvious the features recited in amended independent claim 1. Thus, amended independent claim I is believed to be allowable.”

Examiner respectfully disagrees.
While FIG. 19 of Suzuki shows detection of a second manipulation input while a first manipulation input is continuously executed, FIG. 18 of the Suzuki, which was relied upon in the previous Office Action, shows a detection of a manipulation input at step 210 and a determination if there are a plurality of manipulation inputs in step 212. An example of this situation is described in ¶ [0141] of Suzuki in which the contact of the finger with the rear surface is detected by the information processing apparatus 240, the object list is gradually scrolled in a given direction, and when a given time elapses, the object list is scrolled at a certain speed (during scrolling). Then, when contact of the finger with the front surface is detected during scrolling
Furthermore, the rejection has been updated to cover alternative interpretations that appear to be argued by Applicant, e.g. the first operation and the second operation are apart with a time interval in between. Bledsoe teaches a plurality of touch-sensitive surfaces including a front face and back face of an electronic device, and detecting a number of consecutive or simultaneous swipes/drags, which includes receiving the consecutive or simultaneous swipes/drags based on receiving multiple touches within a predetermined period of time, and enabling/disabling at least one of a simultaneous/consecutive touches based on the time interval between the touches. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179